DETAILED ACTION

Claim Rejections - 35 USC § 112
	The rejections of claims 3-6 and 10 under 35 U.S.C. 112(b) made in the previous Office Action are withdrawn in view of Applicant's amendment, filed October 19, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (JP 2544849 B2), cited herein according to the English language translation provided with the Information Disclosure Statement filed on 8/10/20, in view of Wilkinson (US Pat. No. 4,161,231).  
Regarding claims 1 and 3 Minamida teaches a honeycomb panel (1) comprising a honeycomb core (2) having a front surface and a rear surface, a first plate member (3) provided on the front surface of the core(2), and a second plate member (4) provided on the rear surface of the core (par. 7; Fig. 1).  The core is made up of core strips formed by alternately arranging parallel trapezoidal portions with open ends pointing in opposite directions, such that a honeycomb pattern including parallel rows of hexagonal cells including the trapezoidal portions and opening to the front and rear 
Applicant's specification also details how Minamida's core meets the structural limitations of claims 1 and 3 (Applicant's Specification, par. 2-6), with the exception Minamida not teaching the recited through-holes in the first plate member.  As such, Minamida's teachings differ from the current invention in that his product does not include the recited through-holes positioned as claimed.  However, Wilkinson teaches to include perforations in a skin layer of a honeycomb panel in order to allow sound energy to penetrate through the perforations of the skin into the core and to be captured and decayed within the core's cells (col. 1, ln. 65-col. 2, ln. 7).  As shown in Wilkinson's Figure 3, the array of perforations (22), or through-holes, is continuous across the skin layer and some of the perforations approximately align with cell walls while some others align more centrally with the open cavities of the honeycomb (24) (Fig. 3). Accordingly, it would have been obvious to one of ordinary skill in the art to include a continuous array of perforations, or through-holes, in one of the plate members (i.e. the "first plate 

Regarding claims 4, 5, and 10, Minamida's honeycomb and plate members are made of metal and the outer surfaces of the flanges are welded to surface contact areas on the face sheets (par. 18-22).  As such, the second flange parts, including at least two second flange parts, are positioned inside of some cells and the second plate member is adjoined to the second flange parts inside the cells.  
The claim limitation regarding the formation of the recited product is a product-by-process limitation.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Minamida's product meets the claim limitation because it has the implied structure. 

Regarding claim 6, as shown in various of Minamida's figures, the cells (i.e. "at least some of the cells") including multiple second flange parts (i.e. the flange parts that adjoin the rear plate/are located at the bottom of the depicted cores) each include at least two flange parts (30, 31) positioned inside, which are joined to the second plate .   

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Minamida and Wilkinson, as applied to claim 1 above, and further in view of Yashima (WO 2018/025910 A1), cited herein according to US PG Pub. No. 2020/0353552, which is an English language translation for the reasons discussed in the previous Office Action. 

Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (RU 2084349 C1), the text of which is cited herein according to an English language translation, in view of Wilkinson. 
Regarding claims 1 and 3, Ivanov teaches a honeycomb panel comprising a honeycomb core having a front surface and a rear surface, a first skin (i.e. "first plate member") provided on the front surface of the core, and a second skin (i.e. "second plate member") provided on the rear surface of the core (par. 23-25, 29, 32).  The core is made up of core strips (6) formed by alternately arranging parallel trapezoidal portions with open ends pointing in opposite directions, such that a honeycomb pattern 
Figure 6 depicts a honeycomb panel having a similar structure to the hexagonal-celled structure discussed above and demonstrates how the cores of such structures are connected to their face sheets (i.e. "first and second plate members") (Fig. 6).  As shown in Figure 6 and which also applies to the hexagonal-celled structure of Figure 16, first flange parts (unlabeled) projecting inside some of the cells are positioned on the front-side end edges (i.e. top surface) of some of the cell wall portions (i.e. corresponding to the "trapezoidal portions" in Fig. 16) and connect the core to the first plate member (upper item 12) (Fig 6). Second flange parts (2), including more than two second flange parts, projecting inside some of the cells are positioned on the rear-side end edges (i.e. bottom edge) of some of the cell wall portions (i.e. corresponding to the "trapezoidal portions" in Fig. 16) and connect the core to the second plate member (lower item 12) (Fig. 6).  Outer surfaces of the first and second flange parts (i.e. which are provided on the end edge of at least some of the trapezoidal portions) are welded to (and in surface contact with) their respective adjacent plate members at regions that correspond to and may be referred to as "surface contact areas" (par.42).  
Ivanov's teachings differ from the current invention in that his product does not include the recited through-holes positioned as claimed.  However, Wilkinson teaches to include perforations in a skin layer of a honeycomb panel in order to allow sound energy to penetrate through the perforations of the skin into the core and to be captured and decayed within the core's cells (col. 1, ln. 65-col. 2, ln. 7).  As shown in Wilkinson's Figure 3, the array of perforations (22), or through-holes, is continuous across the skin 

Regarding claims 4, 5, and 10, the teachings of Ivanov differ from the current invention in that the hexagonal-celled honeycomb core and plate members discussed above are not explicitly taught to be made of metal.  However, Ivanov does exemplify using EP 35, which is a type of stainless steel, "for manufacturing" and teaches using stainless steel to form a honeycomb (par. 41).  As discussed above, Ivanov also teaches that the layers of his panel are welded together, which one of ordinary skill in the art would understand to imply that all layers, or at least those involved in the welding operation, are metal.  Accordingly, it would have been obvious to one of ordinary skill in the art to use metal, such as EP 35 or another stainless steel, for all of the layers in Ivanov's product because Ivanov teaches that such materials are appropriate for manufacturing his honeycomb panels and implies that metals are used throughout.  

As noted above, the second flange parts, including at least two second flange parts, are positioned inside of some cells and the second plate member is adjoined to the second flange parts inside the cells.  

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov and Wilkinson, as applied to claim 1 above, and further in view of Yashima for the reasons discussed in the previous Office Action. 

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that neither of Minamida in combination with Wilkinson or Ivanov in combination with Wilkinson meet the claim limitations because neither combination of references teaches a first plate member adjoined to a honeycomb by welding, fusing, or adhering an outer surface of a first flange part, which faces outside through a through-hole in the plate member, to an inner circumferential surface of the through-hole.  However, as noted above, it would have been obvious to use a perforated plate member, such one structured and positioned as taught by Wilkinson, as the first plate member in Minamida or Ivanov's in order to allow sound energy to penetrate through the perforations of the skin into the core and to be captured and decayed within the core's cells.  As it would have been obvious to arrange the layers such that the array of through-holes is continuous across the perforated layer and some of the through-holes align approximately with cell walls and/or the cavities within the cells (discussed above), it would have been obvious to make a structure in which at least some of the through-holes inevitably align with the flanges used to connect together the layers.  Therefore, the products rendered obvious by the prior art include at least some flanges that are connected via welding to a perforated plate and that face the outside through through-holes in the plate.  As the welded structures are rendered obvious by the prior art for the reasons discussed above, all parts within the structures are adjoined directly or indirectly to all other parts within the structures, including the through-holes (and their inner circumferential surfaces) being joined to the first flanges, 
Applicant has also argued that one of ordinary skill in the art would not look to Wilkins to overcome the deficiencies (i.e. an absence of through-holes arranged as claimed) of Minamida or Ivanov because Wilkins's through-holes are intended to control the transmission of sound energy rather than serve as connective features.  However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It would have been obvious to use a perforated layer on Minamida and Ivanov's honeycombs for the reasons discussed above  
Applicant has further argued that one of ordinary skill in the art would not have arrived at a structure meeting the claims without hindsight reasoning based on the instant disclosure. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  A structure meeting the claim limitations would have been obvious in view of the cited references for the reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784